
	

113 S406 IS: Students First Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 406
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Lautenberg (for
			 himself, Mr. Harkin,
			 Mr. Rockefeller, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for
		  new program review requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Students First Act of
			 2013.
		2.Program Review and
			 Data
			(a)In
			 generalSection 498A of the
			 Higher Education Act of 1965 (20 U.S.C. 1099c–1) is amended to read as
			 follows:
				
					498A.Program Review and
				Data
						(a)DefinitionsIn
				this section:
							(1)Default
				manipulation
								(A)In
				generalThe term default manipulation means the
				knowing and willful engagement in practices designed to evade sanctions
				resulting from the application of a default rate determination to an
				institution, such as branching, consolidation of campuses or Office of
				Postsecondary Education Identification codes that designate campuses, change of
				ownership or control, serial forbearance, or any similar device or practice, as
				determined by the Secretary.
								(B)ExclusionThe
				term default manipulation shall not include a practice carried out
				in accordance with a default management plan that has been approved by the
				Secretary.
								(2)Executive
				compensationThe term executive compensation means
				the wages, salary, fees, commissions, fringe benefits, deferred compensation,
				retirement contributions, options, bonuses, property, and any other form of
				remuneration that the Secretary determines is appropriate, given to employees
				who are among the 25 highest compensated employees for the taxable year.
							(3)Federal
				fundsThe term Federal funds means funds provided
				directly to an institution or to a student attending such institution under any
				of the following provisions of law:
								(A)This
				title.
								(B)Chapter 30, 31,
				32, 33, 34, or 35 of title 38, United States Code.
								(C)Chapter 101, 105,
				106A, 1606, 1607, or 1608 of title 10, United States Code.
								(D)Section 1784a,
				2005, or 2007 of title 10, United States Code.
								(E)Title I of the
				Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
								(F)The Adult
				Education and Family Literacy Act (20 U.S.C. 9201 et seq.).
								(4)Recruiting and
				marketing activities
								(A)In
				generalThe term recruiting and marketing activities
				means—
									(i)advertising and
				promotion activities, including naming rights, paid announcements in
				newspapers, magazines, or electronic media, on radio, television, or
				billboards, or through any other public medium of communication, or paying for
				displays or promotions at job fairs, military installations, or college
				recruiting events;
									(ii)efforts to
				identify and attract prospective students, either directly or through a
				contractor or other third party, including contact concerning a prospective
				student's potential enrollment or application for a grant or loan or work
				assistance under this title, or participation in preadmission or advising
				activities, including—
										(I)paying employees
				responsible for overseeing enrollment and for contacting potential students in
				person, by phone, by email, or by other internet communications regarding
				enrollment; and
										(II)soliciting an
				individual to provide contact information to an institution of higher
				education, including websites established for such purpose and funds paid to
				third parties for such purpose; and
										(iii)such other
				activities as the Secretary may prescribe, including paying for promotion or
				sponsorship of education or military-related associations.
									(B)ExceptionsAny
				activity that is required as a condition of receipt of funds by an institution
				under this title or is specifically authorized under this title, shall not be
				considered to be a recruiting or marketing activity under subparagraph
				(A).
								(5)Relevant
				Federal agencyThe term relevant Federal agency
				means—
								(A)the Department of
				Education;
								(B)the Department of
				Veterans Affairs;
								(C)the Department of
				Defense;
								(D)the Consumer
				Financial Protection Bureau;
								(E)the Federal Trade
				Commission; or
								(F)any other Federal
				agency that provides Federal student assistance or that the Secretary
				determines appropriate.
								(6)Relevant State
				entity or agencyThe term relevant State entity or
				agency means—
								(A)an appropriate
				State licensing or authorizing agency;
								(B)a State Attorney
				General; or
								(C)any other State
				entity or agency that the Secretary determines appropriate.
								(7)Serial
				forbearanceThe term serial forbearance means
				repeatedly attempting to move students’ loans into forbearance or default
				management, especially when the forbearance and default management is not in
				the best, long term financial interests of the student.
							(8)Student default
				riskThe term student default risk means a risk that
				is reflected as a percentage that is calculated by taking an institution's
				3-year cohort default rate, as defined in section 435(m), for the most recent
				fiscal year available, and multiplying it by the percentage of students
				enrolled at such institution receiving a Federal student loan authorized under
				this title during the previous academic year.
							(b)Program reviews
				for institutions participating under title IV
							(1)In
				generalThe Secretary shall conduct program reviews, including
				on-site visits, of each institution of higher education participating in a
				program authorized under this title that poses a significant risk of failure to
				comply with this title, as described in paragraphs (2) and (3).
							(2)Mandatory
				reviews
								(A)In
				generalThe Secretary shall, on an annual basis, conduct program
				reviews of each institution of higher education participating in a program
				authorized under this title that meets 1 or more of the following
				criteria:
									(i)As of the date of
				the determination—
										(I)more than 15
				percent of the students enrolled at the institution have received a Federal
				Direct Unsubsidized Stafford Loan during the previous year; and
										(II)the institution
				has a cohort default rate, as defined in section 435(m), that is more than
				twice the average cohort default rate of all institutions participating in
				programs authorized under this title.
										(ii)As of the date
				of the determination—
										(I)the institution
				has a cohort default rate, as defined in section 435(m), that exceeds the
				national average; and
										(II)the institution
				has a cohort default rate, as so defined, in dollar volume that places the
				institution in the highest 1 percent of institutions participating in programs
				authorized under this title.
										(iii)In the case of
				proprietary institutions of higher education, the institution received more
				than 85 percent of the institution’s revenues from Federal funds, as defined in
				subsection (a), during the 2 most recent years for which data is
				available.
									(iv)The institution
				is among the top 1 percent of institutions participating in programs authorized
				under this title in terms of numbers or rates of complaints related to Federal
				student financial aid, educational practices and services, or recruiting and
				marketing practices, as reported in the system for collecting and tracking
				student complaints established under subsection (e)(4).
									(v)As of the date of
				the determination, the institution is among the top 1 percent of institutions
				in terms of low graduation rates of all institutions participating in programs
				authorized under this title.
									(vi)The institution
				spends more than 20 percent of the institution’s revenues on recruiting and
				marketing activities and executive compensation.
									(vii)The
				institution’s enrollment has increased by more than 50 percent in 2 years or
				has more than doubled in 5 years.
									(viii)The
				institution has engaged in default manipulation.
									(ix)In the period
				immediately following the cohort default rate period, the institution’s loan
				defaults increase by 50 percent or more.
									(x)The institution
				is found to have deficiencies, or compliance problems, under this title, or is
				at significant risk of failing to comply with applicable Federal or State laws,
				by a relevant Federal agency or a relevant State entity or agency, including
				the Comptroller General of the United States.
									(xi)The institution
				has been put on probation or show cause by its accrediting agency.
									(xii)The institution
				or the institution's executives have publically acknowledged or disclosed that
				the institution is in violation or noncompliance with any provision of this
				title.
									(B)Publication of
				institutions reviewedThe Secretary shall—
									(i)post, on a
				publically available website, the name of each institution of higher education
				that is reviewed under subparagraph (A);
									(ii)indicate, on
				such website, with respect to each such institution, which of the mandatory
				review criteria, outlined in subparagraph (A), such institution met; and
									(iii)indicate on the
				Department’s College Navigator website the name of each institution of higher
				education that is reviewed under subparagraph (A).
									(C)Institutional
				disclosure of reviewEach institution of higher education that is
				reviewed under subparagraph (A) shall—
									(i)post on the home
				page of the institution's website that the institution will be subject to a
				mandatory program review and why the institution is being reviewed and shall
				maintain such posting and explanation for 1 year or until the Department has
				issued its final program review report under subsection (c)(5)(C), whichever
				occurs sooner;
									(ii)provide a clear,
				conspicuous disclosure of the information described in clause (i) to students
				who inquire about admission to the institution or submit an application for
				admission to the institution prior to the student signing an enrollment
				agreement with the institution, for 1 year or until the Department has issued
				its final program review report under subsection (c)(5)(C), whichever occurs
				sooner; and
									(iii)include the
				information described in clause (i) on materials of acceptance or admission
				submitted to each student before the student enrolls in the institution, for 1
				year or until the Department has issued its final program review report under
				subsection (c)(5)(C), whichever occurs sooner.
									(3)Risk-based
				reviews
								(A)In
				generalThe Secretary shall use a risk-based approach to select
				on an annual basis not less than 2 percent of institutions of higher education
				participating in a program authorized under this title that are not reviewed
				under paragraph (2), for a program review. This approach shall prioritize
				program reviews of institutions that—
									(i)have received
				large increases in funding under this title during the 5-year period preceding
				the date of the determination;
									(ii)have a large
				proportion of overall revenue from Federal funds, as defined in subsection
				(a);
									(iii)have a
				significant fluctuation in Federal Stafford Loan volume, Federal Direct
				Stafford Loan volume, or Federal Pell Grant award volume, or any combination
				thereof, in the year for which the determination is made, compared to the year
				prior to such year, that is not accounted for by the changes in the Federal
				Stafford Loan program, the Federal Direct Stafford Loan program, or the Federal
				Pell Grant program, or any combination thereof;
									(iv)have experienced
				sharp increases in enrollment in absolute numbers or rate of growth;
									(v)have high rates
				of defaults, relative to all other institutions of higher education
				participating in a program authorized under this title, for loans issued under
				this title over the lifetime of the loans;
									(vi)have high
				default rates, in dollar volume, or high cohort default rates for loans issued
				under this title;
									(vii)have a student
				default risk that is more than 2 times the national average student default
				risk for all institutions participating in a program under this title;
									(viii)have a high
				proportion or high rate of complaints related to Federal student financial aid,
				educational practices and services, or recruiting and marketing practices, as
				reported in the system for collecting and tracking student complaints
				established under subsection (e)(4);
									(ix)have extremely
				low graduation rates;
									(x)are in poor
				financial health according to financial responsibility standards described in
				section 498(c);
									(xi)are spending
				more than 15 percent of the institution's revenues on recruiting and marketing
				activities and executive compensation;
									(xii)in the case of
				proprietary institutions of higher education, have large profit margins and
				profit growth;
									(xiii)have been put
				on notice or warning by its accrediting agency;
									(xiv)in the case of
				proprietary institutions of higher education, have experienced a change in
				ownership of the institution, including a buyout;
									(xv)in the case of
				proprietary institutions of higher education, have acquired a nonprofit
				institution of higher education at any point during the 1-year period preceding
				the date of the determination; or
									(xvi)were for-profit
				institutions of higher education and have become non-profit institutions of
				higher education at any time during the 1-year period preceding the date of the
				determination.
									(B)Change in
				ownershipIn this paragraph, the term change in
				ownership means 1 person or more than 1 person acting as a group,
				acquiring an ownership interest or a majority of the stock of the institution
				that, in the aggregate, constitutes more than 50 percent of the total fair
				market value or total voting power, as applicable, of such institution.
								(4)Additional
				program reviewsThe Secretary may also conduct additional program
				reviews of institutions of higher education participating in a program
				authorized under this title that are not determined to pose a significant risk
				of failure to comply with provisions of this title.
							(5)Public
				disclosure of violationsThe Secretary shall—
								(A)post, on a
				publically available website, the name of each institution of higher education
				that is found to have violated a provision of this title knowingly and
				willfully or with gross negligence;
								(B)indicate on such
				website, with respect to each such institution, which of the provisions of this
				title the institution violated; and
								(C)maintain such
				posting until the date the institution of higher education rectifies the
				violation or the date that is 1 year after the date the Secretary issues the
				final program review report under subsection (c)(5)(C) with respect to such
				institution, whichever date is later.
								(6)Institutional
				disclosure of violationsEach institution of higher education
				that is found to have violated a provision of this title knowingly and
				willfully or with gross negligence shall—
								(A)not later than 15
				days after the date of issuance of the final program review report containing
				the finding, post on the home page of the institution’s website that the
				institution has been found to have violated a provision of this title knowingly
				and willfully or with gross negligence, including the provision the institution
				was found to have violated;
								(B)maintain such
				posting until the date the institution rectifies the violation or the date that
				is 1 year after the date the Secretary issues the final program review report
				under subsection (c)(5)(C) with respect to such institution, whichever date is
				later; and
								(C)include the
				information described in subparagraph (A) on materials of acceptance or
				admission submitted to each student before the student enrolls in the
				institution until the date the institution rectifies the violation or the date
				that is 1 year after the date the Secretary issues the final program review
				report under subsection (c)(5)(C) with respect to such institution, whichever
				date is later.
								(c)Characteristics
				of program reviews
							(1)NoticeThe
				Secretary may give not more than 72 hours notice to an institution of higher
				education that will undergo a program review pursuant to subsection (b) of such
				review.
							(2)Sharing of
				informationWithout sharing personally identifiable information
				and in accordance with section 444 of the General Education Provisions Act (20
				U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy
				Act of 1974), the Secretary shall share all final program review results
				conducted under this section with relevant Federal agencies and relevant State
				entities or agencies, and appropriate accrediting agencies and associations, to
				enable such agencies, entities, and associations to determine the eligibility
				of institutions for funds or accreditation.
							(3)Coordination of
				reviewsTo the extent practicable, the Secretary shall coordinate
				program reviews conducted under this section with other reviews and audits
				conducted by the Department, and with relevant Federal agencies and relevant
				State entities or agencies.
							(4)Conduct of
				reviewsWhen conducting program reviews under this section, the
				Secretary shall assess the institution of higher education's compliance with
				the provisions of this title. The program reviews shall include, at a minimum,
				the following:
								(A)With regard to
				the institutional information, the Secretary shall assess financial capability,
				administrative capability, and program integrity, including whether the
				institution—
									(i)knowingly and
				willfully misused Federal student aid from any source;
									(ii)violated section
				487(a)(20);
									(iii)engaged in
				substantial misrepresentation of the nature of its educational program, its
				financial charges, or the employability of its graduates; or
									(iv)violated the
				Department’s program integrity regulations.
									(B)With regard to
				student information, the Secretary shall examine—
									(i)graduation rates
				compared with all other institutions participating in a program authorized
				under this title;
									(ii)student
				complaints, including interviews with current and former students, faculty and
				staff, and accrediting agencies; and
									(iii)information
				from the complaint data system established under subsection (e)(4).
									(5)Administrative
				process
								(A)TrainingThe
				Secretary shall provide training to personnel of the Department designed to
				improve the quality of financial and compliance audits and program reviews
				conducted under this section, including instruction about appropriately and
				effectively conducting such audits and reviews for institutions of higher
				education from different sectors of higher education. In providing the
				training, the Secretary shall not use funds appropriated to carry out this
				title.
								(B)Carrying out
				program reviewsIn carrying out program reviews under this
				section, the Secretary shall—
									(i)establish
				guidelines designed to ensure uniformity of practice in the conduct of such
				reviews;
									(ii)make available
				to each institution of higher education participating in a program authorized
				under this title complete copies of all review guidelines and procedures used
				in program reviews, except that internal training materials for Department
				staff related to identifying instances of fraud, misrepresentation, or
				intentional noncompliance shall not be disclosed;
									(iii)permit an
				institution of higher education to correct or cure an administrative,
				accounting, or recordkeeping error within 90 days of the issuance of the final
				program review report, if the error is not part of a pattern of error and there
				is no evidence of fraud or misconduct related to the error;
									(iv)without sharing
				personally identifiable information and in accordance with section 444 of the
				General Education Provisions Act (20 U.S.C. 1232g, commonly known as the
				Family Educational Rights and Privacy Act of 1974), inform the
				relevant Federal agencies and relevant State entities or agencies, and
				accrediting agency or association, whenever the Secretary finds a violation of
				this title or sanctions an institution of higher education under this section,
				section 498, or section 432; and
									(v)provide to an
				institution of higher education 90 calendar days to review and respond to any
				program review report and relevant materials related to the report before any
				final program review report is issued.
									(C)Final program
				review report
									(i)In
				generalNot later than 180 calendar days after issuing a program
				review report under this section, the Secretary shall review and consider an
				institution of higher education’s response, and issue a final program review
				report or audit determination. The final report shall include—
										(I)a written
				statement addressing the institution of higher education’s response;
										(II)a written
				statement of the basis for such report or determination; and
										(III)a copy of the
				institution’s response.
										(ii)ConfidentialityThe
				Secretary shall maintain and preserve at all times the confidentiality of any
				program review report until a final program review report is issued, other than
				to inform the relevant Federal agencies and relevant State entities or
				agencies, and accrediting agency or association, as required under this
				section.
									(iii)Reports
				disclosed to the institutionThe Secretary shall promptly
				disclose each program review report to the institution of higher education
				under review.
									(iv)Removal of
				personally identifiable informationAny personally identifiable
				information from the education records of students shall be removed from any
				program review report before the report is shared with any relevant Federal
				agency, State entity or agency, or accrediting agency or association.
									(D)Follow-up
				reviews after violationsThe Secretary shall conduct follow-up
				reviews of each institution of higher education that has been found in
				violation of a provision of this title not later than 1 year after the date of
				such finding. Such follow-up reviews may only assess whether the institution of
				higher education has corrected violations found in a previous program
				review.
								(d)Sanctions
							(1)In
				generalThe Secretary shall immediately sanction any institution
				of higher education that, after the full program review process under this
				section, is found to have violated a provision of this title.
							(2)Available
				sanctions
								(A)Criteria
									(i)In
				generalNot later than 180 days after the date of enactment of
				the Students First Act of 2012, the Secretary shall establish in regulations,
				without regard to sections 482(c) and 492, section 437 of the General Education
				Provisions Act, and section 553 of title 5, United States Code, a comprehensive
				methodology and criteria for sanctions against institutions of higher education
				that, after the full program review process under this section, are found to
				have violated a provision of this title.
									(ii)Parameters of
				sanctionsThe sanctions described in clause (i) shall—
										(I)be in addition to
				other sanctions available to the Secretary under this Act; and
										(II)take into
				account—
											(aa)the severity of
				the violation of this title;
											(bb)whether the
				institution violated this title knowingly and willfully or with gross
				negligence;
											(cc)whether the
				violation represents a persistent and documented pattern of violating this
				title; and
											(dd)the extent of
				the harm or potential harm that such violations caused or had the potential to
				cause upon students and borrowers.
											(B)Sanctions for
				failure to comply with the program review processThe Secretary
				may sanction an institution that fails to fully comply with the program review
				process described in this section, including the reporting requirements
				described in paragraphs (2)(C) and (6) of subsection (b).
								(C)WaiverThe
				Secretary may waive sanctions described in subparagraph (A) with respect to an
				institution that has committed a minor violation of a provision of this title
				if—
									(i)the violation was
				not committed knowingly and willfully or with gross negligence; and
									(ii)the violation
				has been rectified by such institution not later than 60 days after publication
				of the institution's final program review report.
									(3)Revocation of
				title iv eligibilityNotwithstanding section 487(d)(2), the
				Secretary shall revoke the eligibility to participate in student aid programs
				under this title of an institution of higher education that, after undergoing a
				program review, is determined to have—
								(A)knowingly and
				willfully misused Federal student aid from any source;
								(B)violated section
				487(a)(20);
								(C)engaged in
				substantial misrepresentation of the nature of its educational program, its
				financial charges, or the employability of its graduates; or
								(D)violated the
				Department’s program integrity regulations.
								(4)Sanctions for
				officers of institutions
								(A)OfficerIn
				this paragraph, the term officer of an institution of higher
				education includes the President, Chief Executive Officer, and Chief
				Financial Officer of an institution of higher education.
								(B)SanctionsThe
				Secretary shall extend sanctions, including financial penalties, to an officer
				of an institution of higher education that participates in a program under this
				title that knowingly and willfully or with gross negligence, violates a
				provision of this title. Such sanctions shall include—
									(i)prohibiting an
				officer of an institution of higher education that has knowingly and willfully
				or with gross negligence violated a provision of this title from being employed
				by such institution or another institution of higher education that
				participates in a program under this title for a period of 5 years from the
				date of the determination of the violation; and
									(ii)assessing a
				financial penalty against an officer of an institution of higher education that
				has knowingly and willfully or with gross negligence violated a provision of
				this title that is equal to the officer's annual compensation for the year for
				which the determination is made.
									(5)Financial
				penalties for institutions
								(A)In
				generalWith respect to each institution of higher education for
				which the Secretary has revoked eligibility to participate in student aid
				programs under this title or has determined to have violated this title
				knowingly and willfully or with gross negligence, the Secretary shall assign
				penalties of not less than 20 percent of the amount of funds received by the
				institution from Federal funds, as defined in subsection (a), for the last year
				for which data are available, which, notwithstanding any other provision of
				law, shall be retained by the Secretary and placed in the Student Relief Fund
				established by the Secretary under subparagraph (C).
								(B)Penalties for
				institutions that do not have title iv eligibility
				revokedNotwithstanding any other provision of law, with respect
				to each institution of higher education that has violated a provision of this
				title and for which the Secretary has determined has harmed a student or the
				taxpayers but is not an institution described in subparagraph (A), the
				Secretary shall assign penalties of not more than $100,000, which shall be
				retained by the Secretary and placed in the Student Relief Fund established by
				the Secretary under subparagraph (C).
								(C)Student relief
				fund
									(i)EstablishmentThe
				Secretary shall establish a Student Relief Fund that shall be used, subject to
				the availability of funds, to provide financial relief, in a manner determined
				by the Secretary and which may include relief such as tuition reimbursement or
				full or partial loan forgiveness, to any student enrolled in an institution of
				higher education that has failed to comply with the standards and agreements
				created for program participation eligibility under section 487 or has been
				sanctioned under this subsection.
									(ii)Authorization
				of appropriationsIn addition to funds derived from financial
				penalties assessed pursuant to subparagraph (A), there are authorized to be
				appropriated such sums as may be necessary to carry out this
				subparagraph.
									(6)Lifting of
				sanctionsNotwithstanding any other provision of this title, an
				institution of higher education that has been sanctioned by the Secretary under
				this subsection or any other provision of this title may not have such
				sanctions lifted until the Secretary has conducted a subsequent follow-up
				review and found the institution to be in compliance with this title.
							(e)Data collection
				and complaint tracking
							(1)Establishment
				of databaseThe Secretary shall establish and operate a central
				database of information on institutional accreditation, eligibility, and
				certification that includes all relevant information—
								(A)available to the
				Department;
								(B)made available to
				the Secretary by the heads of relevant Federal agencies;
								(C)from accrediting
				agencies or associations; and
								(D)available from a
				guaranty agency.
								(2)Development of
				planIn order to carry out the responsibilities described in
				paragraph (1), the Secretary shall develop a plan to carry out and collect all
				relevant information.
							(3)Information
				availableThe Secretary shall make the information obtained
				pursuant to paragraph (1) readily available to the relevant Federal agencies
				and relevant State entities or agencies, all institutions of higher education,
				guaranty agencies, States, and other organizations participating in the
				programs authorized under this title.
							(4)Complaint
				tracking
								(A)Establishment
				of complaint tracking systemThe Secretary shall establish a
				single, toll-free telephone number, a website, and a database, to facilitate
				the centralized collection of, monitoring of, and response to student and staff
				complaints regarding Federal student financial aid, educational practices and
				services, and recruiting and marketing practices.
								(B)Establishment
				of complaint tracking officeThe Secretary shall establish within
				the Department an office whose functions shall include establishing,
				administering, and disseminating widely information about the complaint
				tracking system established under subparagraph (A).
								(C)Sharing
				information with federal agenciesThe Secretary shall coordinate
				with relevant Federal agencies to collect complaints from and route complaints
				to such agencies, as appropriate, with respect to educational products or
				services.
								(D)Participation
				of institutions
									(i)In
				generalThe Secretary shall communicate with an institution of
				higher education about complaints received through the complaint tracking
				system with respect to such institution.
									(ii)SummaryWithout
				sharing any personally identifiable information and in accordance with section
				444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as
				the Family Educational Rights and Privacy Act of 1974), the
				Secretary shall provide a summary to an institution of higher education, at
				least once a year, of the numbers and types of complaints that have been filed
				with respect to such institution.
									(iii)Sharing
				individual complaintsNotwithstanding any other provision of law,
				the Secretary may share a complaint and the information of the individual
				submitting the complaint with the institution against which the complaint has
				been filed, if such individual who has filed the complaint affirms that the
				Secretary may share that individual's personal information and complaint with
				the institution.
									(iv)Responses from
				institutionsThe Secretary shall—
										(I)provide an
				institution with 90 days to respond to a complaint filed with respect to the
				institution with the complaint tracking system established under subparagraph
				(A); and
										(II)consider such
				response and any resolution of the complaint when utilizing the information
				from the complaint during a program review.
										(5)Data sharing
				requiredThe Secretary shall share consumer complaint information
				with, and collect such information from, relevant Federal agencies and relevant
				State entities or agencies regarding educational products or services, in
				accordance with applicable data privacy laws and regulations, except that any
				personally identifiable information from the education records of students
				shall not be shared.
							(6)TransparencyThe
				Secretary shall publish on a publically accessible website information and
				analyses about complaint numbers, complaint types, and, where applicable,
				information about the resolution of complaints collected under this
				subsection.
							.
			(b)Program
			 participation agreementsSection 487(a) of the Higher Education
			 Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the
			 following:
				
					(30)The President,
				Chief Executive Officer, and Chief Financial Officer of the institution shall
				each—
						(A)personally sign
				each program participation agreement for the institution; and
						(B)be liable for the
				institution’s compliance with such agreement and with the provisions of this
				title, as provided in section
				498A(d)(4).
						.
			
